DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,554,647. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are anticipated by the claims in the ‘150 patent.  This is an anticipatory double patenting rejection.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,251,150. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are anticipated by the claims in the ‘150 patent.  This is an anticipatory double patenting rejection.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,912,652. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are anticipated by the claims in the ‘652 patent.  This is an anticipatory double patenting rejection.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,270,751. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are anticipated by the claims in the ‘751 patent.  This is an anticipatory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al, US 2013/0219476.

Regarding claim 1, Lin discloses a method, comprising:
storing first authentication information and second authentication information (0010: save the registration information of a cloud computing,) the first authentication information being information for a user (fig. 1 user) to access a first information processing device (fig. 2 cloud computing service), the second authentication information including third authentication information and forth authentication information, the third authentication information being information for the user to access a second information processing device, and the fourth authentication information being information for the user to access a third information processing device (0013: an index number of a cloud computing service);
acquiring first index information from the second information processing device based on the third authentication information (0013: an address of an authentication server address providing the authentication mechanism and a routing strategy of the authentication server);
acquiring second index information from the third information processing device based on the fourth authentication information (0015: The authentication request for the user terminal from the cloud computing service may at least carry the index number of the cloud computing service); and
generating a list including the first index information with a first indication, and the second index information with a second indication different from the first indication (0014: authentication mechanism list to the cloud computing service which is requested to be registered). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2011/0093434 to Arora et al. teaches search engine 206 indexes the first and the second set of documents based on the content. It may be appreciated by any person skilled in the art that content-based indexing of the documents helps in searching the documents in a fast, effective and efficient manner. In various embodiments of the invention, system 104 is installed on server 106. Thus, synchronization module 202, link module 204, and search engine 206 are installed on server 106. In various embodiments of the invention, the modules of system 104, such as synchronization module 202, link module 204, search engine 206, authentication module 208, and list module 210, may be implemented in the form of software, hardware, firmware, or combinations thereof.

This is a Continuation of applicant's earlier Application No. 16/291,048.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Claim 1 of Application No. 16/291,048 was filed on 03/04/19 and a Non-Final Rejection was filed on 05/17/19.   This claim is identical to the claim of the instant application.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUBREY H WYSZYNSKI whose telephone number is (571)272-8155.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUBREY H WYSZYNSKI/Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434